

Exhibit 10.5


 
AMENDMENT NO. 1 TO THE
 
CREDIT AGREEMENT
 


 
                                      Dated as of August 21, 2009
 
AMENDMENT NO.1 TO THE CREDIT AGREEMENT (the “Amendment”) among Nortek, Inc., a
Delaware corporation (the “Specified U.S. Borrower”), Ventrol Air Handling
Systems Inc., a Canadian corporation (the “Canadian Borrower” and, together with
the Specified U.S. Borrower and each other Borrower from time to time party to
the Credit Agreement referred to below, the “Borrowers”), the other Loan Parties
party to the Credit Agreement referred to below, the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and Bank of America, N.A., as
administrative agent (the “Agent”) for the Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrowers, the Lenders and the Agent have entered into a
Credit Agreement dated as of May 20, 2008, as amended, restated, amended and
restated or otherwise modified prior to the date hereof, the “Credit
Agreement”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.
 
(2)           The Borrowers and the Required Lenders have agreed to amend the
Credit Agreement as hereinafter set forth.
 
SECTION 1. Amendments to Credit Agreement.  The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 2, hereby amended as follows:
 
(a) Section 1.01 is amended as follows:
 
(i) The definition of “ABL Priority Collateral” is amended by substituting for
the phrase “Revolving Facility Collateral” where it appears therein the phrase
“Revolving Facility First Lien Collateral.”
 
(ii) The definition of “U.S. Borrowers” is amended by inserting after the phrase
“Specified U.S. Borrower” where it appears therein the following: “, the
Subsidiaries of the Specified U.S. Borrower listed on the signature pages to
this Agreement as “Borrowers”.”
 
(b) Section 4.02 is amended by inserting in the second line of clause (a)
thereof, immediately after the phrase “contained in Article V,” the following:
“(other than Section 5.18).”
 
(c) Section 4.02 is further amended by adding to the end thereof a new
subsection (f), to read as follows:
 
     “(f) The Administrative Agent shall have received and shall be satisfied
with all such information as it shall have reasonably requested in order to
confirm the Loan Parties’ compliance with the proviso to Section 6.11.”


(d) Section 6.11 is amended by inserting the following language at the end
thereof immediately before the period:  “; provided that from and after July 24,
2009, such proceeds shall be used only to fund operating expenses and
liabilities of the Specified U.S. Borrower’s operating Subsidiaries who are Loan
Parties and Subsidiaries of such Loan Parties that were incurred in the ordinary
course of business and are due and payable at the time of such Credit Extension
and, in the case of Letters of Credit, to provide credit support for the benefit
of counterparties in transactions entered into by such operating Subsidiaries,
or by the Specified U.S. Borrower primarily on behalf of such operating
Subsidiaries (but which may also benefit the Specified U.S. Borrower and its
other Subsidiaries), in the ordinary course of business”.
 
(e) Section 4 of Exhibit D is deleted in full.
 
SECTION 2. Conditions of Effectiveness.  This Amendment shall become effective
as of (x) in the case of Section 1(e), May 20, 2008 and (y) in the case of the
other provisions hereof, July 4, 2009 when, and only when, the Agent shall have
received:
 
(a) counterparts of this Amendment executed by each Loan Party and the Required
Lenders or, as to any of the Lenders, advice satisfactory to the Agent that such
Lender has executed this Amendment, and the applicable consent attached hereto
executed by each Grantor;
 
(b) the Agent shall have received, for the benefit of each Lender, a fee equal
to 0.10% of the aggregate principal amount of such Lender’s Revolving Credit
Commitments; and
 
(c) the Agent shall have received a certificate signed by a duly authorized
officer of the Specified U.S. Borrower stating that:
 
(i) the representations and warranties contained in Article V of the Credit
Agreement (other than Section 5.18) are true and correct in all material
respects (or in all respects in the case of any representations and warranties
qualified by materiality) on and as of the date of such certificate, before and
after giving effect to this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or in all respects
in the case of any representations and warranties qualified by materiality) as
of such earlier date and except that the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) thereof, respectively; and
 
(ii) no Default exists or would result from the effectiveness of this Amendment.
 
SECTION 3. Reference to and Effect on the Loan Documents.  (a)  On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.
 
(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.  Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case as
amended by this Amendment.
 
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
 
SECTION 4. Costs and Expenses.  The Borrowers agree jointly and severally to pay
on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 11.04 of the
Credit Agreement.
 
SECTION 5. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or in “pdf” or similar format by electronic mail shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
SECTION 6. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
NORTEK, INC., as the Specified U.S. Borrower
 
By        
Name:  __________________________
Title:    Vice President and Treasurer
 


 
 
VENTROL AIR HANDLING SYSTEMS INC., as the Canadian Borrower
 
By        
Name:  ________________________
Title:    Vice President and Treasurer
 
 
 
AIGIS MECHTRONICS, INC.
BROAN-MEXICO HOLDINGS, INC.
BROAN-NUTONE LLC
BROAN-NUTONE STORAGE SOLUTIONS LP
CES GROUP, INC.
CES INTERNATIONAL LTD.
CLEANPAK INTERNATIONAL, INC.
ELAN HOME SYSTEMS, L.L.C.
GEFEN, INC.
GOVERNAIR CORPORATION
GTO, INC.
HC INSTALLATIONS, INC.
HOMELOGIC LLC
HUNTAIR, INC.
INTERNATIONAL ELECTRONICS, INC.
LINEAR H.K. LLC
LINEAR LLC
LITE TOUCH, INC.
MAGENTA RESEARCH LTD.
MAMMOTH-WEBCO, INC.
NILES AUDIO CORPORATION
NORDYNE INC.
NORDYNE INTERNATIONAL, INC.
NORTEK INTERNATIONAL, INC.
NUTONE, INC.
OMNIMOUNT SYSTEMS, INC.
OPERATOR SPECIALTY COMPANY, INC.
PACIFIC ZEPHYR RANGE HOOD, INC.
PANAMAX INC.
RANGAIRE GP, INC.
RANGAIRE LP, INC.
SECURE WIRELESS, INC.
SPEAKERCRAFT, INC.
TEMTROL, INC.
WDS LLC
XANTECH CORPORATION
ZEPHYR CORPORATION


as a Borrower
By  __________________________      
Name:  Edward J. Cooney
Title:    Vice President and Treasurer
 
(of entity listed or as an officer of the
managing member, sole member or
general partner)
 
 
 
WELLS FARGO FOOTHILL, INC.
By:  _____________________________
Title:  Vice President
 
 
 
BANK OF AMERICA, N.A.
By:  _____________________________
Title:  Vice President
 
 
 


 
U.S. GUARANTOR CONSENT
 
                                            Dated as of August 21, 2009
 


 
The undersigned, as Guarantor under the U.S. Guaranty  (the “Guaranty”) and
Grantor under the U.S. Security Agreement, each dated as of May 20, 2008 (the
“Security Agreement”) in favor of the Agent, for its benefit and the benefit of
the Lenders party to the Credit Agreement referred to in the foregoing
Amendment, hereby acknowledges that it has derived and continues to derive
substantial direct and indirect benefit from the transactions contemplated by
the Loan Documents and hereby consents to such Amendment and confirms and agrees
that (a) notwithstanding the effectiveness of such Amendment,  each of the
Guaranty and the Security Agreement is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of such Amendment, each reference in the Guaranty or
the Security Agreement to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by such Amendment , and (b) the Collateral Documents to which such
Grantor is a party and all of the Collateral described therein do, and shall
continue to, secure the payment of all of the Secured Obligations (in each case,
as defined in the Security Agreement).
 
 
 
 
 
                                        NORTEK, INC.,
                                        as Guarantor
 
                                       By        ___________________________
                                       Name:  Edward J. Cooney
                                       Title:    Vice President and Treasurer


 
                                        AIGIS MECHTRONICS, INC.
                                        BROAN-MEXICO HOLDINGS, INC.
                                        BROAN-NUTONE LLC
                                        BROAN-NUTONE STORAGE SOLUTIONS LP
                                        CES GROUP, INC.
                                        CES INTERNATIONAL LTD.
                                        CLEANPAK INTERNATIONAL, INC.
                                        ELAN HOME SYSTEMS, L.L.C.
                                        GEFEN, INC.
                                        GOVERNAIR CORPORATION
                                        GTO, INC.
                                        HC INSTALLATIONS, INC.
                                        HOMELOGIC LLC
                                        HUNTAIR, INC.
                                        INTERNATIONAL ELECTRONICS, INC.
                                        LINEAR H.K. LLC
                                        LINEAR LLC
                                        LITE TOUCH, INC.
                                        MAGENTA RESEARCH LTD.
                                        MAMMOTH-WEBCO, INC.
                                        NILES AUDIO CORPORATION
                                        NORDYNE INC.
                                        NORDYNE INTERNATIONAL, INC.
                                        NORTEK INTERNATIONAL, INC.
                                        NUTONE, INC.
                                        OMNIMOUNT SYSTEMS, INC.
                                        OPERATOR SPECIALTY COMPANY, INC.
                                        PACIFIC ZEPHYR RANGE HOOD, INC.
                                        PANAMAX INC.
                                        RANGAIRE GP, INC.
                                        RANGAIRE LP, INC.
                                        SECURE WIRELESS, INC.
                                        SPEAKERCRAFT, INC.
                                        TEMTROL, INC.
                                        WDS LLC
                                        XANTECH CORPORATION
                                        ZEPHYR CORPORATION
 
                                        as a Guarantor
 
                                        By        __________________________
                                        Name:  Edward J. Cooney
                                        Title:    Vice President and Treasurer
 
                                        (of entity listed or as an officer of
the
                                        managing member, sole member or
                                        general partner)

 
CANADIAN GUARANTOR CONSENT
 
                                               Dated as of August 21, 2009
 


 
The undersigned, as Guarantor under the Canadian Guarantee (the “Guaranty”) and
Grantor under the Canadian Security Agreement, each dated as of May 20, 2008
(the “Security Agreement”) in favor of the Agent, for its benefit and the
benefit of the Lenders party to the Credit Agreement referred to in the
foregoing Amendment, hereby acknowledges that it has derived and continues to
derive substantial direct and indirect benefit from the transactions
contemplated by the Loan Documents and hereby consents to such Amendment and
confirms and agrees that (a) notwithstanding the effectiveness of such
Amendment,  each of the Guaranty and the Security Agreement is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Guaranty or the Security Agreement to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendment , and (b) the
Collateral Documents to which such Grantor is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Secured Obligations (in each case, as defined in the Security Agreement).
 
 
 
                   BROAN-NUTONE CANADA INC.
                   INNERGY TECH INC.
                   VENMAR CES, INC.
                   VENMAR VENTILATION INC.
                   VENMAR VENTILATION (H.D.H.) INC.


                   as a Guarantor


                   By _______________________________
                   Name:  Edward J. Cooney
                   Title:    Vice President and Treasurer
 
 


 


 


 